DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 07/28/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 08/06/2020 and 05/06/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 07/28/2020 are acceptable for examination purposes.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2014035956 to Kotado (Kotado, machine translation).
Regarding claims 1, 9, 10 and 11,  Kotado discloses a non-aqueous electrolyte secondary battery (claim 1) comprising: a positive electrode, a negative electrode (claim 1), a separator (para 15) interposed between the positive electrode and the negative electrode, and an electrolyte solution (claim 1, para 348), wherein the electrolyte solution (re claim 11)  includes a lithium salt (para 29) and carboxylic acid (claim 1) the lithium salt includes lithium bis(fluorosulfonyl)imide: LiN(SO2F)2 (LiFSA, para 34))  and a content of the carboxylic acid in the electrolyte solution is 0.1 ppm or more and 100 ppm or less, relative to a mass of the electrolyte solution (Abstract, claim 1).  Specifically, Kotado discloses the electrolytic solution containing 8 ppm of the carboxylic acid (para 128). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03.
Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize content of the carboxylic acid and choose suitable electrolyte salt based on concentration range and finite list lithium salts disclosed by Kotado to produce electrolyte solution which would improve a load or cycle characteristics of the battery. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05.
Regarding claim 3, Kotado discloses wherein a concentration of the lithium salt in the electrolyte solution is 1 mol/L or more and 2 mol/L or less (1.0 M, para 127).
Regarding claims 5 and 6, Kotado discloses LiNi0.85Co0.1Al0.05O2 (para 107).
Regarding claim 7, Kotado discloses acetic acid (para 27).
Regarding claim 8, Kotado discloses the invention as discussed above as applied to claim 1 and incorporated therein. Regarding the limitations: “wherein when a charge/discharge cycle test is performed in which, in a 25°C environment, constant current charge is performed with a current of 0.3 It until a battery voltage of 4.2 V is reached, then constant voltage charge is performed with a constant voltage of 4.2 V until a current of 0.015 It is reached, and then constant current discharge is performed with a current of 0.3 It until a battery voltage of 2.75 V is reached, with a rest period of 10 minutes interposed between charge and discharge, a ratio: ml/m2 between a content ml of the carboxylic acid in the electrolyte solution before the test and a content m2 of the carboxylic acid in the electrolyte solution after 5 cycles in the test is 1 or more”
Applicant sets forth the way the claimed apparatus operates. It has been held that a recitation with respect to the way a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Kotado discloses all structural limitations of the instant claim 1. As such the battery of Kotado fully capable to perform the claimed functions. Therefore, the instantly claimed apparatus is unpatentable over the cited prior art.
Regarding claim 12, Kotado discloses the invention as discussed above as applied to claim 10 and incorporated therein. Kotado also discloses method for producing a non-aqueous electrolyte secondary battery, comprising the steps of: assembling an uncharged battery including a positive electrode, a negative electrode, a separator interposed between the positive electrode and the negative electrode and the electrolyte solution (para 132) and charging the uncharged battery (para 132 at 25 oC). Regarding the limitations” thereby forming, on at least the positive electrode, a coating derived from LiN(SO2F)2 and the carboxylic acid”) since the condition of performing the step of charging the composition of the electrolyte solution of Kotado is substantially like that as claimed, the step of forming, on at least the positive electrode, a coating derived from LiN(SO2F)2 and the carboxylic acid is inherently present.
Claim is 4 is   rejected under 35 U.S.C. 103 as being unpatentable over JP 2014035956 to Kotado in view of US 2017/0117582 to Muzumo (Muzumo). 
Regarding claim 4, Kotado discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Kotado teaches lithium salts comprising LiPF6 and LiFSA and teaches that said lithium salts can be used alone or in combination. Kotado does not expressly disclose wherein a proportion of LiFSA to LiPF6 in the lithium salt is 7 mol% or more and 60 mol% or less. 
Muzumo teaches a non-aqueous electrolyte secondary battery comprising: a positive electrode, a negative electrode, a separator interposed between the positive electrode and the negative electrode, and an electrolyte solution, wherein the electrolyte solution includes a lithium salt (Abstract, para 118). Muzumo also teaches that electrolyte solution can contain mixture of the electrolyte salts including mixture of LiPF6 /LiFSA =1/1 mol% (B-2, Table 4) and content and ratio of such salts would affect property of the battery such capacity charge rate characteristics.  Therefore, Muzumo clearly teaches that the ratio LiPF6 /LiFSA is a result effective variable. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was filed to optimize the content (ratio) LiPF6 and LiFSA in the electrolyte solution of Kotado based disclosure of Muzumo to minimize deterioration of battery characteristics.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727